     THE LAW OFFICES OF JUDITH S. LELAND, APLC
1    7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
     Telephone: (562) 904-6955
3    Facsimile: (562) 632-1301
     JUDITH S. LELAND (State Bar No: 63747)
4
     ENRIQUE M. JUAREZ (State Bar No: 269840)
5    E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
6    NICOLA T. HANNA
7    United States Attorney
     DOROTHY A. SCHOUTEN
8    Assistant United States Attorney
     Chief, Civil Division
9    ROBYN-MARIE LYON MONTELEONE
10   Assistant United States Attorney
     Chief, General Civil Section
11   MARLA K. LETELLIER, CSBN 23496
     Special Assistant United States Attorney
12          Social Security Administration
13          160 Spear Street, Suite 800
            San Francisco, CA 94105
14          Telephone: (415) 977-8928
            Facsimile: (415) 744-0134
15          Email: marla.letellier@ssa.gov
16          Attorneys for Defendant
                        UNITED STATES DISTRICT COURT
17                     CENTRAL DISTRICT OF CALIFORNIA
18                              WESTERN DIVISION
     CARLOS TRUJILLO LANDEROS,        ) Case No. EDCV 17-122-SP
19
                                      )
20       Plaintiff,                   ) [PROPOSED] ORDER AWARDING
21                                    ) EQUAL ACCESS TO JUSTICE
                v.                    ) ACT ATTORNEY FEES
22                      1
     ANDREW M. SAUL , Acting          ) PURSUANT TO 28 U.S.C. § 2412(d)
23   Commissioner of Social Security, )
                                      )
24
         Defendant.                   )
25                                    )
26
27   1
       Initially, Plaintiff commenced this action against Nancy A. Berryhill, Acting Commissioner of the Social Security
28   Administration. On June 4, 2019, Andrew M. Saul became the Commissioner of the Social Security Administration, replacing
     Acting Commissioner Nancy A. Berryhill. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
     should be substituted, therefore, for Acting Nancy A. Berryhill as the defendant in this suit. No further action need be taken to
     continue this suit by reason of the last sentence of 42 U.S.C. § 405(g).
1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of FOUR
3    THOUSAND THREE HUNDRED and SEVENTY-SIX Dollars and 70cents
4    [$4,376.70] as authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms
5    of the Stipulation
6
7    Dated: ___________
             June 20, 2019          ___________________________________
                                    HONORABLE SHERI PYM
8                                   UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
